Citation Nr: 0727873	
Decision Date: 09/06/07    Archive Date: 09/14/07	

DOCKET NO.  04-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1971 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board notes that the veteran 
initially claimed service connection for injury to the right 
side and upper back which was denied by the RO in a rating 
decision issued in February 1975.  This is not considered a 
prior final decision with respect to low back disability.  
The veteran initially claimed service connection for low back 
disability in November 2002, and this was denied by the RO in 
March 2003.  However, the representative immediately 
requested reconsideration in April 2003, and this issue has 
remained in appellate status since that time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  No low back injury or chronic disability was demonstrated 
at any time during or for many years after service 
separation, and there is a complete absence of any competent 
clinical evidence or opinion which relates any low back 
disability at present to any incident, injury or disease of 
active military service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in January 2003, 
prior to the issuance of the initial adverse rating action 
provided him in March 2003.  He was again provided formal 
VCAA notice in August 2003, prior to the issuance of the 
second rating decision now on appeal from January 2004.  
These notifications informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The service medical records and certain early treatment 
records were already on file.  All records of the veteran's 
treatment with VA, including VA examinations, have been 
collected for review.  The veteran submitted a service 
personnel record for consideration in his behalf.  All-known 
available evidence has been collected for review and the 
veteran does not argue nor does the evidence on file suggest 
that there remains any additional outstanding evidence which 
has not been collected.  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Disability which 
is caused or aggravated by other service-connected 
disabilities shall also be service connected.  This is called 
secondary service connection.  38 C.F.R. § 3.310(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  A careful review of the original service medical 
records on file reveals no complaints, findings, treatment, 
or diagnosis of any form of low back injury or symptoms at 
any time.  These records do include and document a 
significant amount of orthopedic treatment for the veteran's 
now service-connected right knee problems, but at no time was 
there any complaint regarding the veteran's low back.  These 
records also include several physical profiles excusing the 
veteran from certain physical activities, all exclusively 
related to right knee problems.  The physical examination for 
separation from service notes that the spine and other 
musculoskeletal functions were normal, and again contains no 
complaints or findings of any low back problem.  

In April 2003, the veteran submitted a Xerox copy of a 
DD Form 689 Individual Sick Slip, dated in September 1974 
during service, indicating that the veteran had or complained 
of a "sore back."  It is noteworthy that this sick slip 
affirmatively indicates "illness" and not "injury."  The 
disposition was not quarters or sick bay or hospital (meaning 
the veteran was not referred for additional medical 
examination or diagnostic study), but he was provided a 
profile for seven days of no running, jumping or lifting over 
10 pounds, and no physical training.  The veteran's original 
service medical records do not contain an original of this 
Xerox copy the veteran submitted years after service in 2003.  

In the same month the veteran separated from service in 
November 1974, he submitted his original claim to VA which 
included, among other things, the complaint of an injury to 
"right side and upper back in September 1974."  A VA 
examination provided in January 1975 indicates the veteran 
reported falling during training in September 1975 and 
injuring his right shoulder and right side of chest.  He 
claimed to have received a diagnosis of muscle spasm of the 
back.  It was noted by the examining physician that there was 
no mention of this injury or any residuals in the separation 
examination provided the following month in October 1974.  X-
ray studies of the chest, ribs and right shoulder revealed no 
identifiable abnormality.  The musculoskeletal examination 
noted that the right shoulder was normal.  There was no 
diagnosis or finding regarding the veteran's reported injury 
to right shoulder, chest and back.  The veteran's claim with 
respect to an injury of the right shoulder, chest and upper 
back was denied by the RO in February 1975 and the veteran 
was notified and did not appeal.  

Fourteen years later in December 1988, the veteran filed his 
next claim for VA compensation for injuries related to 
service, and it is noteworthy that there was no claim with 
respect to the veteran's low back at this time.  The veteran 
was subsequently provided a VA examination in November 1989, 
and at this time the veteran made no complaints nor were 
there any findings made with respect to low back symptoms or 
complaints, and there was no diagnosis of low back 
disability.  

In November 2002, 28 years after he was separated from 
service, the veteran submitted a claim for service connection 
for low back disability, claiming that it was secondary to 
his service-connected right knee disability.  He was provided 
a VA examination in January 2003, and the examination report 
specifically notes that the veteran complained of low back 
pain "for the last 6 or 7 months."  This was reportedly of 
gradual onset without any injuries.  Examination revealed no 
muscle spasm or swelling of the back, and the lumbosacral 
spine alignment was normal as was the position of the pelvis 
without asymmetry.  There was no spasm of the paravertebral 
muscles, muscle tone was good, and there was no atrophy.  X-
ray studies of both the thoracic and lumbar spine were 
considered to be normal with no evidence of fracture or 
dislocation or any other traumatic pathology.  It was this 
examiner's opinion that the veteran's subjective back 
complaints were not related to his service-connected right 
knee disorder.  

Following an initial denial of service connection for a low 
back disability on a secondary basis in March 2003, the 
representative requested reconsideration of the claim on a 
direct basis and submitted the copy of the 1974 individual 
sick slip, noting that the veteran had a sore back for which 
he received a seven-day profile from physical activity.

A VA outpatient treatment record from December 2002 records 
the veteran's complaint of a problem with his low back, for a 
"few mos."  VA X-ray studies from December 2002 noted some 
facet degenerative joint disease (arthritis) at L5-S1 with 
slight disc height narrowing at that location, but otherwise 
findings for the lumbar spine were entirely normal.  Several 
months later, however, VA X-ray studies of the lumbar spine 
in January 2003, including AP, lateral and oblique 
projections were interpreted as showing that the vertebrae 
and all disc spaces were normal, with no spondylolysis or 
spondylolisthesis, and the impression was a negative study.  
X-ray studies of the thoracic spine in February 2003 were 
also essentially normal.  

In April 2004, the veteran was provided his most recent VA 
examination, at which time he complained of having low back 
pain "for the last 10 years."  He denied any specific 
injuries to the low back, indicating that he used to get pain 
off and on, but for the last three years it had been more 
constant.  Examination revealed no paraspinal muscle spasm, 
and there were subjective complaints of pain on motion and 
palpation.  X-rays of the lumbar spine were interpreted as 
revealing some degenerative changes, but no narrowing of disc 
spaces.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for disability of the 
lumbar spine as attributable to service.  Although the 
veteran was apparently provided a one-week limitation from 
physical activities due to a "sore back" during service, 
there is a complete absence of any objective medical evidence 
which shows any low back injury or disease during service 
which resulted in chronic residuals.  There is a complete 
absence of any evidence of low back injury during service.  
The physical examination for separation from service noted 
that the spine was normal.  VA examination immediately after 
service in January 1975 found no disability of the spine.  
Moreover, there is essentially a complete absence of any 
competent clinical or other objective evidence which shows 
that the veteran had a chronic low back injury or disability 
from the time of service separation until the first findings 
of minimal degenerative changes in 2002, some 28 years after 
he was separated from service.  

It is noteworthy that X-ray studies of the lumbar spine 
completed in January 2003 were interpreted as being 
essentially normal.  The only actual finding or diagnosis on 
file with respect to the veteran's low back is some early 
degenerative changes, and possibly as slight disc height 
narrowing at L5-S1.  There is certainly no evidence on file 
in any way indicating that findings first made 28 years after 
service are attributable to some incident or injury of 
service.  The only competent clinical opinion on file with 
respect to secondary service connection is against a finding 
that the veteran's low back symptoms are attributable to his 
service-connected right knee disorder.  

In terms of the governing regulation, there is a complete 
absence of any evidence of chronic low back disability at any 
time during service, there is no evidence of lumbar spine 
arthritis within one year after service, and there is a 
complete absence of any evidence of chronicity of low back 
symptomatology for some 28 years after the veteran was 
separated from service.  38 C.F.R. § 3.303(b).  

The Board considered referring this case for VA orthopedic 
examination with a review of the claims folder and a request 
for opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
However, in the absence of any identifiable injury or disease 
of the lumbar spine at any time during or after service, a 
request for such opinion would necessarily require 
speculation on the part of any examining physician.  There is 
no duty to obtain such examination under the circumstances 
presented in this appeal.  






ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


